 Case 1:21-cr-00175-TJK Document 111-1 Filed 07/06/21 Page 1 of 12




U.S. v. Charles Donohoe
       21-CR-175-4 (TJK)
                                              Detention Hearing Exhibits
                                                          April 16, 2021




                                                                           1
                Case 1:21-cr-00175-TJK Document 111-1 Filed 07/06/21 Page 2 of 12




Telegram Messages
Following Arrest of Proud Boys Chairman on January 4




                                                *5:21:54 PM Eastern




                                                                                    2
                Case 1:21-cr-00175-TJK Document 111-1 Filed 07/06/21 Page 3 of 12




Telegram Messages
Following Arrest of Proud Boys Chairman on January 4




                                                                    *7:16:48 PM Eastern




                                                                                          3
                  Case 1:21-cr-00175-TJK Document 111-1 Filed 07/06/21 Page 4 of 12




Telegram Messages
Morning of January 6 (7:18 a.m. – 7:26 a.m.)
DONOHOE:      Are you here?
…
UCC-1:        No I started a new job, don’t want to fuck it up yet
DONOHOE:      Well fuck man
UCC-1:        There will be plenty more I’m sure lol
UCC-1:        I want to see thousands of normies burn that city to ash today
Person-2:     Would be epic
UCC-1:        The state is the enemy of the people
Person-2:     We are the people
UCC-1:        Fuck yea
Person-3:     God let it happen . . . I will settle with seeing them smash some pigs to dust
Person-2:     Fuck these commie traitors
Person-3      It’s going to happen. These normiecons have no adrenaline control . . . They are like a pack of wild dogs
DONOHOE:      I’m leaving with a crew of about 15 at 0830 to hoof it to the monument no colors
Person-2      Fuck it let them loose
Person-3      I agree . . . They went too far when the [sic] arrested Henry as a scare tactic
                                                                                                                          4
Case 1:21-cr-00175-TJK Document 111-1 Filed 07/06/21 Page 5 of 12




                                                                    5
                Case 1:21-cr-00175-TJK Document 111-1 Filed 07/06/21 Page 6 of 12




West Side of Capitol
Breach of Pedestrian Gate




                                                                                    6
                 Case 1:21-cr-00175-TJK Document 111-1 Filed 07/06/21 Page 7 of 12




Telegram Messages
Shortly After 1 p.m. Eastern

                                                                             Audio of Joe Biggs
                                                                        (Re: “Storming” the Capitol)
PERSON-2: Storming the capital
1:00pm    building right now!!

PERSON-2: Get there
1:00pm



UCC-1:         Storming the capital
1:02pm         building right now!!
                                                                                                       7
                 Case 1:21-cr-00175-TJK Document 111-1 Filed 07/06/21 Page 8 of 12




Telegram Messages
Shortly After 1 p.m. Eastern



UCC-1:         Push inside! Find some eggs and rotten tomatoes!
1:03pm



PERSON-2: They deploy the mace yet?
1:10pm



DONOHOE: We are trying
1:11pm

                                                                                     8
                Case 1:21-cr-00175-TJK Document 111-1 Filed 07/06/21 Page 9 of 12




Got a riot shield!
Telegram Message at 1:37 p.m.




                                               *1:37:27 PM Eastern




                                                                                    9
                    Case 1:21-cr-00175-TJK Document 111-1 Filed 07/06/21 Page 10 of 12




Push Toward Terrace
Approximately 2 p.m.

VIDEO
• Donohoe circled in red.
• “Milkshake” circled in yellow.




                                                                                         10
                Case 1:21-cr-00175-TJK Document 111-1 Filed 07/06/21 Page 11 of 12




Telegram Messages
Approximately 4 p.m.

Person-2:     I did not see a video of anyone I knew breaking the
              windows or entering the building

REHL:         Nah it was just pissed off normies, once we showed up
              and started chanting shit, everyone went nuts and that
              was that

DONOHOE: Def a video of one of our guys smashing out the window
         with a stolen police riot shield


                                                                                     11
                       Case 1:21-cr-00175-TJK Document 111-1 Filed 07/06/21 Page 12 of 12




Telegram Messages
Approximately 7 p.m.
REHL:             Ah shit forgot you [Biggs] had to roll, was hoping to have some celebratory beers
                  with yall after this epic fuckin day, I’ll drink one for ya
BIGGS:            We will one day. This day lives in infamy or [sic] the ages
DONOHOE:          Yeah I feel like a complete warrior. . . .I stood on that front line the entire time and
                  pushed it twice . . . Thank God we were not wearing colors . . . We should never
                  wear colors ever again for any event . . . Only for meetups . . .
[Approximately 12 Minute Gap with No Messages in Message Thread]
DONOHOE:          Stop right there . . . All of what you said doesn't matter . . . We stormed the capitol
                  unarmed . . . And took it over unarmed . . . The people are fucking done . . . Wait
                  when joe biden tells us we are all criminls [sic]
Person-2:         By then it’s too late
DONOHOE:          No it’s not . . . It’s never too late ever . . .
Person-3:         [Two unrecovered audio files]
DONOHOE:          Facial recognition doesn't mean shit when you got 5.56 green tip
                                                                                                             12
